OW-15
                                ELECTRONIC RECORD




COA#       03-14-00021-CR                        OFFENSE:        DWI


           Donald Weston King v. The State
STYLE:     of Texas                              COUNTY:         Hays

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    County Court at Law No. 1


DATE: 11/14/14                                   TC CASE #:      101401




                        IN THE COURT OF CRIMINAL APPEALS


          Donald Weston King v. The State of
STYLE:   Texas                                        CCA#:          Offe-zr
         A?PBLLAAJTyS                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         -Bt                                          JUDGE:

                                                      SIGNED:                         PC:_

JUDGE:                                                PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD